 234DECISIONSOF NATIONALLABOR RELATIONS BOARDLoyola UniversityMedical CenterandLocal 134,I.B.E.W.,Petitioner.Case 13-RC-12214November 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Anthony E. Dom-brow. Following the hearing and pursuant to Section102.67 of the National Labor, Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional DirectorforRegion 13, this case was transferred to theNational Labor Relations Board for decision. There-after, the Employer and the Petitioner filed briefs.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in the case, the Board finds:Petitioner filed a petition naming as Employer the"Loyola University Medical Center" and seeking aunit of "All electrical maintenance employees em-ployed at" the Maywood campus. The Maywoodcampus encompasses the Medical Center, composedof the hospital, the school of medicine, and the schoolof dentistry. Loyola University Medical Center is adivision of Loyola University of Chicago, which is anot-for-profit corporation. The Medical Center hasno separate corporate existence apart from theUniversity. The Employer has taken the position,interalia,that the hospital portion of its operations shouldbe deemed exempt under Section 2(2) of the Act.Corporate control of Loyola is in a governing boardof 10 Jesuit trustees. Its administrative structureconsists of a president and six vice presidents, with theMedical Center being the only academic branch ofLoyola with its own vice president.Within theMedicalCenteraredeansforthethreeschools-medical, dental, and nursing-and a direc-tor of the hospital, all of whom report to the vicepresident for the Medical Center. There is an assistantvice president who is in charge of the Medical Centeradministrative services group, which services all thefour components of the Center. Each componentcomposes its own budget, and work done by individu-alswho service the Medical Center generally isiApproximately 99 percent of the hospitalrevenues come from patientbilling.2The Petitioner filed a motionto reopenthe record, unopposed by theEmployer, to adduce evidence which became available after the close ofcharged back against the component for whom thework was done.The main campus of Loyola is located in Chicagoon the lake front, 25 miles from -the Maywoodcampus. The school of nursing is located on the LakeFront campus and is not physically part of theMedical Center although it is administratively undertheMedical Center. Another campus in downtownChicago is located 11-1/2 miles from the Maywoodmedical facility.At the Maywood location, Loyolahas constructed two buildings: (1) the hospital-medi-cal school building, with the hospital portion takingup about 60 percent of that space, and (2) the dentalschool. The hospital, whose primary object is patientcare, has a 451-bed capacity.The Medical Center employs about 1,100 persons,of whom 650 serve only the hospital, 350 serve onlythe medical school or dental school, and about 100serve the Medical Centerat large.All are paid fromtheMedical Center payroll account, which comesfrom Medical Center revenues.' University funds areused only to meet deficits.Petitioner seeks a unit of seven electrical mainte-nance employees. Of these, four are electricians whosework entailsmaintenanceand installation of electri-cal equipment, lighting equipment, mechanical appa-ratus, pumps, power vaults, etc., described as all theelectrical work "behind the plug." Approximately 55percent of these electricians' work is related to thehospital, and performed therein, and the remaining 45percent is performed in the medical school and dentalschool. They do not go to any other campus. Alsobeing sought is a millwright, who spends virtually allhis working time in the hospital where he is engaged inthe fabrication of parts for and maintenance of theautomatic conveyor system that delivers food ands>:tpplies around the hospital.2He isalso responsiblefor the electrical contacts, relays, and controls of theconveyor system. As the supplier of the systemsuggested that a millwright be hired to provide formaintenance of the system,, the supplier has reim-bursed the hospital for the millwright's wages for thefirst year.The two other employees sought by Petitioner areclassified as "electronic technicians." They spendbetween 75 to 80 percent of their time working in thehospital, and their shop, or electronics laboratory, islocated in the hospital. The electronic equipmentserviced by the technicians exists throughout theMedical Center, but is primarily found in the hospital,and is, generally, directly related to patient care,consisting of physiological monitoring systems, pa-the hearing,showing that the alleged millwright is in fact an electricianWehereby denythatmotion, but note that the facts, as stated in Petitioner'sbrief, are notcontraryto those contained in the record.194 NLRB No. 30 LOYOLA UNIVERSITY MEDICAL CENTER235tientmonitoring equipment, closed-circuit televisionsystems, call page, and wireless page systems.Although the Board has recently asserted jurisdic-tion over non-profit universities, the issue here iswhether Section 2(2) of the Act precludes the Boardfrom assertingjurisdiction over a hospital operated bysuch a university where no part of the net earnings ofthat hospital inure to the benefit of any privateshareholder or individual. Petitioner claims thatSection 2(2) does not preclude the Board fromassertingjurisdiction, and that Section 2(2) should beconstrued narrowly to apply to organizations orassociationsthat exclusively operate hospitals. How-ever,we note that Section 2(2) does not limit itsapplicability in the manner suggested by Petitioner,3nor has the legislative history been shown to supportPetitioner's assertion.We must, therefore, apply theliteral language of the Act to the facts as found herein,attempting, of course, to conform our application tothe apparent spirit of that section.The Board has had the opportunity of construingthe exemption of Section 2(2) in priorcases. In sodoing, the Board has considered whether theassocia-tion controlling or operating the nonprofit hospitalhas been a profit-making organization. The Board hasdisregarded the corporate facade, and has asserted3 Section 2(2) of the Act excludes from the term "employer,"inter aha,"any corporation or association operating a hospital, if no part of the netearningsmures to the benefit of any private shareholder or individual."4General Electric Company, Kadlec Hospital,89 NLRB 1247;MiamiInspirationHospital, Inc.,175NLRB 636;ParkvueMedical Center andjurisdiction where it has found private individuals orshareholders could benefit .4Here, however, theopposite is the case. Loyola, as the operating orcontrollingarm of the hospital, is a nonprofituniversity.This nonprofit university operates andsupports a nonprofit hospital. Therefore, it appearsthat insofar as Loyola furnishes hospital services, itfalls within the statutory exclusion of enterprises overwhich the Board may assert jurisdiction.In the present case, we note that the employeespetitioned for spend from 55 to 100 percent of theirtime performing services directly for and in thehospital.They are, essentially, employees of anonprofit hospital,the earningsof which hospital donot inure to the benefit of any private shareholder orindividual.We conclude that because of the specificexemption in Section 2(2) of the statute, we areprecluded from asserting jurisdiction herein. Accord-ingly, we shall dismiss the petition.5ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.MEMBER FANNING,dissenting in part:For the reasons stated in my dissenting opinion inDuke University,194 NLRB No. 31, I dissent from mycolleagues' refusal to assertjurisdiction herein.General Hospital,183 NLRB No. 655SierraHospitalFoundation,181NLRB No. 143;TheWesleyanFoundation,171NLRB No.22; Lovelace Foundation for Medical Educationand Research,165 NLRB 743; cf.United Hospital Services, Inc.,172 NLRBNo. 188